Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 12/2/2020 has been entered.  
Claims 26, 28-39 and 41-45 are pending.  
Claims 1-25, 27 and 40 are cancelled.  
Claims 26, 28-39 and 41-45 stand rejected.  

Claim Objections
Claim 44 is objected to because of the following:  Claim 44 recites: “the communication apparatus being for the remote user equipment to reselect a communication link after a communication operation fails or to initially select a communication link, being positioned in a remote user equipment” (emphasis added).  The claim excerpt recites “the remote user equipment”, however, a “remote user equipment” is not previously recited in the claim.  The claim excerpt also recites “a remote user equipment”, despite a “remote user equipment” being previously recited in the claim.  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 28-29, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (Pub. No.: US 20190037463 A1) in view of Hong et al. (Pub. No.: US 20120320763 A1), hereafter respectively referred to as Feng and Hong.  
	In regard to Claim 26, Feng teaches A communication method for realizing service continuity, the method being for a remote user equipment (terminal equipment 12, Para. 215, FIG. 5) to reselect a communication link after a communication operation fails (In S501, a first relay node 11 determines to stop serving as a relay between terminal equipment 12 and a base station 21, Para. 215, FIG. 5) or to initially select , and comprising: autonomously selecting or determining based on a first indication (access resource configuration.  First relay node 11 may send the access resource configuration to the terminal equipment 12, Para. 239, FIG. 5) of an access network (base station 21.  The access resource configuration received from the base station 21, Para. 239, FIG. 5), by the remote user equipment (terminal equipment 12.  In S503, the terminal equipment 12 accesses the base station 21 according to the access resource, Para. 240, FIG. 5), a communication path communicating with the access network (terminal equipment 12 may execute a random access process at the base station 21 according to the access resource, Para. 241, FIG. 5).  
Feng teaches communicating with the access network by the remote user equipment using the communication path (after completing random access, perform communication with the base station 21 through the cellular link, Para. 241, FIG. 5).  
	Feng teaches wherein the communication path comprises at least one of: communicating with the access network via a first interface (cellular link, Para. 303), wherein the first interface is configured to directly connect the remote user equipment to the access network (communication unit 123 may specifically be configured to perform communication with the base station through the cellular link, Para. 303, FIG. 11).  
Feng teaches communicating with the access network via a second interface (radio resources, Para. 290), wherein the second interface is configured to connect the remote user equipment to the access network via a relay user equipment (communication unit 123 is configured to perform communication with the base station by virtue of radio resources through the first relay node, Para. 290, FIG. 11).  
Feng teaches, wherein the first indication (access resource configuration, Para. 239, FIG. 5) is a system message for indicating the communication path (terminal equipment 12 accesses the base station 21 according to the access resource, and after access, performs communication with the base station 21 through the cellular link, Para. 240, FIG. 5).  [the examiner notes that the terminal equipment 12 of Feng performs communications with the base station 21 through the cellular link after processing the received access resource configuration, which suggests that the access resource indicates the cellular link].  
Feng, although providing a strong implicit teaching, fails to explicitly teach communicating with the network via a second interface, wherein the second interface is configured to connect the remote user equipment to the network via a relay user equipment, and wherein the first indication is a system message for indicating the communication path.  
Hong teaches communicating with the network via a second interface (relay link, Para. 88, 92, FIG. 3), wherein the second interface is configured to connect the remote user equipment to the network via a relay user equipment (In operation 331, the source node may perform signaling for changing an operation to enable the relay node and the destination node to operate in the link switching type, Para. 88, FIG. 3.  In operation 340, When the destination node and the relay node approve the change of the relay operation type, the source node may transmit a data frame to the relay node, Para. 92, FIG. 3).  
Hong teaches, wherein the first indication is a system message for indicating the communication path (transmit an ROC request message to use a relay link, Para. 88, FIG. 3.  A relay link bit field may be set to "1" in a relay operation type field of an action frame configuring the ROC request message, Para. 88, FIG. 3.  Transmit an ROC request message to use a direct link, Para. 96, FIG. 4.  A link cooperating bit field may be set to "0" in a relay operation type field of an action frame configuring the ROC request message, Para. 96, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong with the teachings of Feng since Hong provides a technique for indicating relay-related information, which can be introduced into the system of Feng to ensure certain network devices are properly informed of whether a relay link is utilized or a direct link is utilized for optimal communications and in response to changing network conditions.  


In regard to Claim 28, Feng teaches in a case that the communication path comprises communicating with the access network via the second interface, the method further comprises: autonomously selecting or determining based on a second indication (configuration information, Para. 117) of the access network (base station 21.  The operation in S201 can be understood as an operation that the base station 21 configures the terminal equipment 12, Para. 115 and 244, FIG. 2), by the remote (terminal equipment 12 in FIG. 2), a communication technology (D2D discovery process.  After receiving the configuration information, the terminal equipment 12 may further initiate a D2D discovery process, Para. 118 and 244, FIG. 2) used for communicating between the remote user equipment and the relay user equipment (In S209, the terminal equipment 12 performs communication with the base station 21 through the first relay node 11, Para. 155, FIG. 2).  [the examiner notes that Feng teaches in Para. 244: “It can be understood that, after the embodiment illustrated in FIG. 5, the method illustrated in any embodiment in FIG. 2 to FIG. 4 may further be executed. That is, switching from the cellular link to the SL is implemented”.]

In regard to Claim 29, Feng teaches the communication technology comprises at least one of: a 3GPP-based transmission technology; and a non-3GPP-based transmission technology (radio resources in S207 is D2D transmission resources for communication between the terminal equipment 12 and the first relay node 11, Para. 149, FIG. 2).


In regard to Claim 44, Feng teaches A communication apparatus for realizing service continuity, the communication apparatus being for the remote user equipment (terminal equipment 12, Para. 215, FIG. 5) to reselect a communication link after a communication operation fails (In S501, a first relay node 11 determines to stop serving as a relay between terminal equipment 12 and a base station 21, Para. 215, FIG. 5) or to initially select a communication link, being positioned in a remote user equipment (terminal equipment 12 in FIG. 12, Para. 293), and comprising: a processor (processor 1201 in FIG. 12, Para. 293); and a memory configured to store instructions (memory 1204 in FIG. 12, Para. 293) executable by the processor; wherein the processor is configured to perform: autonomously selecting or determining based on a first indication (access resource configuration.  First relay node 11 may send the access resource configuration to the terminal equipment 12, Para. 239, FIG. 5) of an access network (base station 21.  The access resource configuration received from the base station 21, Para. 239, FIG. 5), by the remote user equipment (terminal equipment 12.  In S503, the terminal equipment 12 accesses the base station 21 according to the access resource, Para. 240, FIG. 5), a communication path communicating with the access network (terminal equipment 12 may execute a random access process at the base station 21 according to the access resource, Para. 241, FIG. 5).  
Feng teaches communicating with the access network by the remote user equipment using the communication path (after completing random access, perform communication with the base station 21 through the cellular link, Para. 241, FIG. 5).
Feng teaches wherein the communication path comprises at least one of: communicating with the access network via a first interface (cellular link, Para. 303), wherein the first interface is configured to directly connect the remote user equipment to the access network (communication unit 123 may specifically be configured to perform communication with the base station through the cellular link, Para. 303, FIG. 11).  
Feng teaches communicating with the access network via a second interface (radio resources, Para. 290), wherein the second interface is configured to connect the remote user equipment to the access network via a relay user equipment (communication unit 123 is configured to perform communication with the base station by virtue of radio resources through the first relay node, Para. 290, FIG. 11).  
Feng teaches, wherein the first indication (access resource configuration, Para. 239, FIG. 5) is a system message for indicating the communication path (terminal equipment 12 accesses the base station 21 according to the access resource, and after access, performs communication with the base station 21 through the cellular link, Para. 240, FIG. 5).  [the examiner notes that the terminal equipment 12 of Feng performs communications with the base station 21 through the cellular link after processing the received access resource configuration, which suggests that the access resource indicates the cellular link].  
Feng, although providing a strong implicit teaching, fails to explicitly teach communicating with the network via a second interface, wherein the second interface is configured to connect the remote user equipment to the network via a relay user equipment, and wherein the first indication is a system message for indicating the communication path.  
Hong teaches communicating with the network via a second interface (relay link, Para. 88, 92, FIG. 3), wherein the second interface is configured to connect the remote  (In operation 331, the source node may perform signaling for changing an operation to enable the relay node and the destination node to operate in the link switching type, Para. 88, FIG. 3.  In operation 340, When the destination node and the relay node approve the change of the relay operation type, the source node may transmit a data frame to the relay node, Para. 92, FIG. 3).  
Hong teaches, wherein the first indication is a system message for indicating the communication path (transmit an ROC request message to use a relay link, Para. 88, FIG. 3.  A relay link bit field may be set to "1" in a relay operation type field of an action frame configuring the ROC request message, Para. 88, FIG. 3.  Transmit an ROC request message to use a direct link, Para. 96, FIG. 4.  A link cooperating bit field may be set to "0" in a relay operation type field of an action frame configuring the ROC request message, Para. 96, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong with the teachings of Feng since Hong provides a technique for indicating relay-related information, which can be introduced into the system of Feng to ensure certain network devices are properly informed of whether a relay link is utilized or a direct link is utilized for optimal communications and in response to changing network conditions.  


In regard to Claim 45, Feng teaches A non-transitory computer-readable storage medium (memory 1204 in FIG. 12, Para. 293) storing a computer-executable (terminal equipment 12, Para. 215, FIG. 5) to reselect a communication link after a communication operation fails (In S501, a first relay node 11 determines to stop serving as a relay between terminal equipment 12 and a base station 21, Para. 215, FIG. 5) or to initially select a communication link, and comprising: autonomously selecting or determining based on a first indication (access resource configuration.  First relay node 11 may send the access resource configuration to the terminal equipment 12, Para. 239, FIG. 5) of an access network (base station 21.  The access resource configuration received from the base station 21, Para. 239, FIG. 5), by the remote user equipment (terminal equipment 12.  In S503, the terminal equipment 12 accesses the base station 21 according to the access resource, Para. 240, FIG. 5), a communication path communicating with the access network (terminal equipment 12 may execute a random access process at the base station 21 according to the access resource, Para. 241, FIG. 5).    
Feng teaches communicating with the access network by the remote user equipment using the communication path (after completing random access, perform communication with the base station 21 through the cellular link, Para. 241, FIG. 5).  
Feng teaches wherein the communication path comprises at least one of: communicating with the access network via a first interface (cellular link, Para. 303), wherein the first interface is configured to directly connect the remote user equipment to the access network (communication unit 123 may specifically be configured to perform communication with the base station through the cellular link, Para. 303, FIG. 11).  
Feng teaches communicating with the access network via a second interface (radio resources, Para. 290), wherein the second interface is configured to connect the remote user equipment to the access network via a relay user equipment (communication unit 123 is configured to perform communication with the base station by virtue of radio resources through the first relay node, Para. 290, FIG. 11).  
Feng teaches, wherein the first indication (access resource configuration, Para. 239, FIG. 5) is a system message for indicating the communication path (terminal equipment 12 accesses the base station 21 according to the access resource, and after access, performs communication with the base station 21 through the cellular link, Para. 240, FIG. 5).  [the examiner notes that the terminal equipment 12 of Feng performs communications with the base station 21 through the cellular link after processing the received access resource configuration, which suggests that the access resource indicates the cellular link].  
Feng, although providing a strong implicit teaching, fails to explicitly teach communicating with the network via a second interface, wherein the second interface is configured to connect the remote user equipment to the network via a relay user equipment, and wherein the first indication is a system message for indicating the communication path.
	Hong teaches communicating with the network via a second interface (relay link, Para. 88, 92, FIG. 3), wherein the second interface is configured to connect the remote  (In operation 331, the source node may perform signaling for changing an operation to enable the relay node and the destination node to operate in the link switching type, Para. 88, FIG. 3.  In operation 340, When the destination node and the relay node approve the change of the relay operation type, the source node may transmit a data frame to the relay node, Para. 92, FIG. 3).  
	Hong teaches, wherein the first indication is a system message for indicating the communication path (transmit an ROC request message to use a relay link, Para. 88, FIG. 3.  A relay link bit field may be set to "1" in a relay operation type field of an action frame configuring the ROC request message, Para. 88, FIG. 3.  Transmit an ROC request message to use a direct link, Para. 96, FIG. 4.  A link cooperating bit field may be set to "0" in a relay operation type field of an action frame configuring the ROC request message, Para. 96, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong with the teachings of Feng since Hong provides a technique for indicating relay-related information, which can be introduced into the system of Feng to ensure certain network devices are properly informed of whether a relay link is utilized or a direct link is utilized for optimal communications and in response to changing network conditions.  


Claims 30-32, 35-37 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Hong, and further in view of Olvera-Hernandez et al. (Pub. No.: US 20060159047 A1), hereafter referred to as Olvera.  
In regard to Claim 30, Feng teaches the 3GPP-based transmission technology comprises: a device-to-device (D2D) technology (radio resources in S207 is D2D transmission resources for communication between the terminal equipment 12 and the first relay node 11, Para. 149, FIG. 2).  
Feng fails to teach the non-3GPP-based transmission technology comprises at least one of: a Bluetooth technology, a WLAN/WiFi technology, an IrDA technology, a ZigBee technology, and other wireless communication technologies using an unlicensed frequency spectrum.  
Olvera teaches the non-3GPP-based transmission technology comprises at least one of: a Bluetooth technology, a WLAN/WiFi technology, an IrDA technology, a ZigBee technology, and other wireless communication technologies using an unlicensed frequency spectrum (the 802.X mode component 414 in the MS 10 is initially communicatively coupled to the 802.X access network (AN) 460 via air interface 470, Para. 36, FIG. 6a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olvera with the teachings of Feng since Olvera provides a technique for facilitating mobility handling of a multi-mode communications device across different communication technologies (See Olvera, Para. 6), which can be introduced into the system of Feng to ensure user 

In regard to Claim 31, Feng teaches autonomously selecting or determining based on a second indication (configuration information, Para. 117) of the access network (base station 21.  The operation in S201 can be understood as an operation that the base station 21 configures the terminal equipment 12, Para. 115 and 244, FIG. 2), by the remote user equipment (terminal equipment 12 in FIG. 2), a communication technology (D2D discovery process.  After receiving the configuration information, the terminal equipment 12 may further initiate a D2D discovery process, Para. 118 and 244, FIG. 2) used for communicating between the remote user equipment and the relay user equipment (In S209, the terminal equipment 12 performs communication with the base station 21 through the first relay node 11, Para. 155, FIG. 2).
Feng fails to teach that autonomously selecting or determining comprises at least one of: transferring, by the remote user equipment, a 3GPP technology originally used by the second interface into a non-3GPP technology for transmission; transferring, by the remote user equipment, a non-3GPP technology originally used by the second interface into a 3GPP technology for transmission; transferring, by the remote user equipment, a 3GPP technology originally used by the second interface into another 3GPP technology for transmission; and transferring, by the remote user equipment, a non-3GPP technology originally used by the second interface into another non-3GPP technology for transmission.  
(FIGS. 6a, 6b and 6c show an ongoing communication session between the MS 10 and the CoN 20 is handed over from via a path 1 including a wireless connection 470 between the MS 10 and the 802.X access network 460, to via path 2 including a wireless connection between the MS 10 and 3GPP base transceiver station (BTS) 610, Para. 36.  FIGS. 7a, 7b, 7c and 7d show an ongoing communication session between the MS 10 and the CoN 20 is handed over from via a path 1 including a wireless connection between the MS 10 and the 3GPP BTS 610, to via a path 2 including a wireless connection between the MS 10 and the 802.X access network 460, Para. 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olvera with the teachings of Feng since Olvera provides a technique for facilitating mobility handling of a multi-mode communications device across different communication technologies (See Olvera, Para. 6), which can be introduced into the system of Feng to ensure user 

In regard to Claim 32, Feng teaches autonomously selecting or determining based on a first indication (access resource configuration.  First relay node 11 may send the access resource configuration to the terminal equipment 12, Para. 239, FIG. 5) of an access network (base station 21.  The access resource configuration received from the base station 21, Para. 239, FIG. 5), by a remote user equipment (terminal equipment 12.  In S503, the terminal equipment 12 accesses the base station 21 according to the access resource, Para. 240, FIG. 5), a communication path communicating with the access network (terminal equipment 12 may execute a random access process at the base station 21 according to the access resource, Para. 241, FIG. 5).  
Feng fails to teach that autonomously selecting or determining comprises at least one of: transferring, by the remote user equipment, all or a part of services transmitted originally via the first interface, into the second interface for transmission; transferring, by the remote user equipment, all or a part of services transmitted originally via the second interface, into the first interface for transmission; transferring, by the remote user equipment, all or a part of services transmitted originally via the first interface, into an interface directly connected to a target base station for transmission; and transferring, by the remote user equipment, all or a part of services transmitted originally via the second interface, into an air interface connected to a target relay user equipment for transmission.  
(FIGS. 6a, 6b and 6c show an ongoing communication session between the MS 10 and the CoN 20 is handed over from via a path 1 including a wireless connection 470 between the MS 10 and the 802.X access network 460, to via path 2 including a wireless connection between the MS 10 and 3GPP base transceiver station (BTS) 610, Para. 36.  FIGS. 7a, 7b, 7c and 7d show an ongoing communication session between the MS 10 and the CoN 20 is handed over from via a path 1 including a wireless connection between the MS 10 and the 3GPP BTS 610, to via a path 2 including a wireless connection between the MS 10 and the 802.X access network 460, Para. 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olvera with the teachings of Feng since Olvera provides a technique for facilitating mobility handling of a multi-mode communications device across different communication technologies (See Olvera, Para. 6), which can be introduced into the system of Feng to ensure user 

In regard to Claim 35, Feng teaches autonomously selecting, by a remote user equipment (terminal equipment 12.  In S503, the terminal equipment 12 accesses the base station 21 according to the access resource, Para. 240, FIG. 5), a communication path communicating with the access network (terminal equipment 12 may execute a random access process at the base station 21 according to the access resource, Para. 241, FIG. 5).  
Feng fails to teach the autonomously selecting comprises: determining, by the remote user equipment, the communication path communicating with the access network based on at least one of: link quality, quality of service (QoS) demand, power consumption demand, a preconfigured rule, and access network indication information.  
Olvera teaches the autonomously selecting comprises: determining, by the remote user equipment, the communication path communicating with the access network based on at least one of: link quality, quality of service (QoS) demand, power consumption demand, a preconfigured rule, and access network indication information (during a communication session the MS can monitor for the availability of one or more different network types, and trigger handover procedures based on the strength of signals from such networks crossing certain thresholds.  Handover procedures can be triggered by a prompt from within the MS when it detects that a more desirable network type is available, Para. 8).  


In regard to Claim 36, as presented in the rejection of Claim 26, Feng teaches a method.  
Feng fails to teach the pre-configured rule comprises at least one of: priority of a communication path; link quality threshold of the communication path; and a resource configuration rule.  
Olvera teaches the pre-configured rule comprises at least one of: priority of a communication path; link quality threshold of the communication path; and a resource configuration rule (during a communication session the MS can monitor for the availability of one or more different network types, and trigger handover procedures based on the strength of signals from such networks crossing certain thresholds.  Handover procedures can be triggered by a prompt from within the MS when it detects that a more desirable network type is available, Para. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olvera with the teachings of Feng since Olvera provides a technique for facilitating mobility handling of 

In regard to Claim 37, as presented in the rejection of Claim 26, Feng teaches a remote user equipment.  
Feng fails to teach the pre-configured rule is stored in a universal integrated circuit card (UICC) or a mobility equipment (ME) of the remote user equipment, or is received from the access network via a system broadcast message.  
Olvera teaches the pre-configured rule is stored in a universal integrated circuit card (UICC) or a mobility equipment (ME) of the remote user equipment, or is received from the access network via a system broadcast message (during a communication session the MS can monitor for the availability of one or more different network types, and trigger handover procedures based on the strength of signals from such networks crossing certain thresholds.  Handover procedures can be triggered by a prompt from within the MS when it detects that a more desirable network type is available, Para. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olvera with the teachings of Feng since Olvera provides a technique for facilitating mobility handling of a multi-mode communications device across different communication technologies (See Olvera, Para. 6), which can be introduced into the system of Feng to ensure user 

In regard to Claim 41, as presented in the rejection of Claim 26, Feng teaches a second indication.  
Feng fails to teach the second indication is a system message or a specific instruction indicative of a communications technology, and wherein the specific instruction comprises at least one of: layer 1 signaling, layer 2 signaling, and layer 3 signaling.  
Olvera teaches the second indication is a system message or a specific instruction indicative of a communications technology, and wherein the specific instruction comprises at least one of: layer 1 signaling, layer 2 signaling, and layer 3 signaling (layer 3 soft handover (L3SH) is used, context can be activated after a new connection from the 802.X access router to the CoN 20 has been established, Para. 32.  Establish a tunnel from 3GPP component toward the PDG 670 via the BTS 610, the RNC 620 and the SGSN 640, for example, using layer 2 tunneling protocol (L2TP), Para. 40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olvera with the teachings of Feng since Olvera provides a technique for facilitating mobility handling of a multi-mode communications device across different communication technologies (See Olvera, Para. 6), which can be introduced into the system of Feng to ensure user 

In regard to Claim 42, as presented in the rejection of Claim 26, Feng teaches a first interface.  
Feng fails to teach the first interface and the second interface are of intra-frequency or inter-frequency; and/or the second interface uses a licensed frequency spectrum or an unlicensed frequency spectrum.  
Olvera teaches the first interface and the second interface are of intra-frequency or inter-frequency; and/or the second interface uses a licensed frequency spectrum or an unlicensed frequency spectrum (FIGS. 6a, 6b and 6c show an ongoing communication session between the MS 10 and the CoN 20 is handed over from via a path 1 including a wireless connection 470 between the MS 10 and the 802.X access network 460, to via path 2 including a wireless connection between the MS 10 and 3GPP base transceiver station (BTS) 610, Para. 36.  FIGS. 7a, 7b, 7c and 7d show an ongoing communication session between the MS 10 and the CoN 20 is handed over from via a path 1 including a wireless connection between the MS 10 and the 3GPP BTS 610, to via a path 2 including a wireless connection between the MS 10 and the 802.X access network 460, Para. 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olvera with the teachings of Feng since Olvera provides a technique for facilitating mobility handling of a multi-mode communications device across different communication technologies (See 

In regard to Claim 43, as presented in the rejection of Claim 26, Feng teaches a remote user equipment.  
Feng fails to teach the remote user equipment is positioned within or beyond a coverage range of the access network, or the remote user equipment is positioned within an enhanced coverage range of the access network; and the relay user equipment is positioned within the coverage range of the access network.  
Olvera teaches the remote user equipment is positioned within or beyond a coverage range of the access network, or the remote user equipment is positioned within an enhanced coverage range of the access network; and the relay user equipment is positioned within the coverage range of the access network (during a communication session the MS can monitor for the availability of one or more different network types, and trigger handover procedures based on the strength of signals from such networks crossing certain thresholds.  Handover procedures can be triggered by a prompt from within the MS when it detects that a more desirable network type is available, Para. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Olvera with the teachings of Feng since Olvera provides a technique for facilitating mobility handling of a multi-mode communications device across different communication technologies (See .  


Claims 33-34 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Hong, and further in view of Du et al. (Pub. No.: US 20120220214 A1), hereafter referred to as Du.  
In regard to Claim 33, as presented in the rejection of Claim 26, Feng teaches a relay user equipment.  
Feng fails to teach the relay user equipment comprises at least one of: a layer 2 UE-to-network relay or a layer 3 UE-to-network relay.  
Du teaches the relay user equipment comprises at least one of: a layer 2 UE-to-network relay or a layer 3 UE-to-network relay (Layer-2 relay where the relay node does not have any paging-related RRC functionality, Para. 65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of Feng since Du provides a technique for sending a paging message in a network including a wireless relay (see Du, Para. 49-51), which can be introduced into the system of Feng to ensure compatibility with paging services for relay nodes and to introduce the necessary network layers, interfaces, and network planes for paging operations.  

In regard to Claim 34, Feng teaches the second interface is an air interface between a remote user equipment and a relay user equipment (communication unit 123 is configured to perform communication with the base station by virtue of radio resources through the first relay node, Para. 290, FIG. 11).  
Feng fails to teach the first interface is a Uu interface.  
Du teaches the first interface is a Uu interface (A wireless interface 14 is provided between the user equipment 6 and the relay node 10. This interface is called the Uu interface, Para. 43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of Feng since Du provides a technique for sending a paging message in a network including a wireless relay (see Du, Para. 49-51), which can be introduced into the system of Feng to ensure compatibility with paging services for relay nodes and to introduce the necessary network layers, interfaces, and network planes for paging operations.  

In regard to Claim 39, Feng teaches communicating with the access network by the remote user equipment using the communication path (after completing random access, perform communication with the base station 21 through the cellular link, Para. 241, FIG. 5).  
Feng fails to teach communicating comprises at least one of: uplink control plane (CP) communication; uplink user plane (UP) communication; downlink CP communication; and downlink UP communication.  
(user plane Radio Link Control/Medium Access Control/Physical layer protocol (RLC/MAC/PHY) and control plane Radio Resource Control (RRC) protocol terminations towards the user devices, Para. 81).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of Feng since Du provides a technique for sending a paging message in a network including a wireless relay (see Du, Para. 49-51), which can be introduced into the system of Feng to ensure compatibility with paging services for relay nodes and to introduce the necessary network layers, interfaces, and network planes for paging operations.  


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Olvera, and further in view of Du.  
In regard to Claim 38, as presented in the rejection of Claim 26, Feng teaches a method.  
Feng fails to teach the access network indication information is indicative of at least one of: communicating with the access network by simultaneously using a first interface and a second interface, wherein the first interface is configured to directly connect the remote user equipment to the access network, and the second interface is 
	Du teaches the access network indication information is indicative of at least one of: communicating with the access network by simultaneously using a first interface and a second interface, wherein the first interface is configured to directly connect the remote user equipment to the access network, and the second interface is configured to connect the remote user equipment to the access network via a relay user equipment; a service type of communication on the first interface and the second interface, wherein the service type comprises one of: QoS of a service, a control plane service, a user plane service, and an uplink or downlink service; priority of the first interface and priority of the second interface; detection resource and/or communication resource of the second interface; and a 3GPP or non-3GPP technology used by the second interface (user plane Radio Link Control/Medium Access Control/Physical layer protocol (RLC/MAC/PHY) and control plane Radio Resource Control (RRC) protocol terminations towards the user devices, Para. 81).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of Feng since Du provides a technique for sending a paging message in a network .  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 101  
Applicant’s arguments, see pages 11-12, filed 12/2/2020, with respect to the Claim Rejections under 35 USC § 101 have been fully considered and are persuasive.  The Claim Rejections under 35 USC § 101 have been withdrawn. 


II. Arguments for the Claim Rejections under 35 USC § 102  
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive.  Pages 14-15 of the Remarks present the argument that In contrast, the remote user equipment (UE) as defined in amended claim 26 of this application is in a disconnected state with the access network before selecting communication path, which is different from the teaching of Feng.  This argument is not persuasive.  The language of Claim 26 does not clearly recite that a remote user equipment is in a disconnected state before selecting or determining a communication path communicating with the access network.  In other words, the language of Claim 26 does not clearly require that a remote user equipment has no connection whatsoever not clearly recite a disconnected state.  The examiner also notes that the step of “autonomously selecting or determining” is the first step of Claim 26, and there is no prior step clearly requiring a disconnected state.  
The examiner also notes that the step of “autonomously selecting or determining” of Claim 26 is “based on a first indication of an access network”, which can suggest reception of the “first indication of an access network” and imply a connection of some type with which to obtain the “first indication of an access network”.  As a result, the language of Claim 26 does not clearly require a disconnected state before selecting a communication path.  


Page 15 of the Remarks present the argument that Apparently, it should be the "first notification message" (sent from the first relay node 11 in step S502) rather than the "access resource" that is equivalent to "the first indication" of present claim 26.  This argument is not persuasive.  The Feng reference teaches in cited Para. 239, FIG. 5: “the first relay node 11 may send the access resource configuration received from the base station 21 to the terminal equipment 12.” (emphasis added).  An access resource configuration of a base station of Feng that is sent to a terminal equipment, is substantively the same as a first indication of an access network of Claim 26.  


Pages 15-16 of the Remarks present the argument that Further, as the first relay node is not equivalent to the access network, the cited portions of Feng are not understood to disclose or teach "determining based on a first indication of an access network, by the remote user equipment, a communication path communicating with the access network, wherein the first indication is a system message for indicating the communication path" in amended claim 26 of this application.  This argument is not persuasive.  A base station 21 of Feng provides access to a cellular network, which is substantively the same as an access network of Claim 26.  


Page 16 of the Remarks present the argument that Since “the first relay node 11 sends a first notification message to the terminal equipment 12” in Feng, the “first notification message” cannot be “a first indication of an access network” or “a system message” in the present application.  This argument is not persuasive.  Claim 26 does not contain limitations requiring a source that transmits a first indication.  In any case, the rejection of Claim 26 presents an access resource configuration of Feng as implicitly teaching a first indication of Claim 26, and the rejection of Claim 26 presents the Hong reference as explicitly teaching an indication is a system message for indicating the communication path of Claim 26.  


Moreover, the cited portions of Feng are not understood to disclose or teach ”autonomously selecting, by the remote user equipment, a communication path communicating with the access network" as required in claim 26 of this application.  This argument is not persuasive.  The process in FIG. 5 of Feng performs steps of determining a link without direct human input or intervention, and this is substantively the same as autonomously selecting of Claim 26.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
2-2-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477